Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court erred in sentencing him upon a violation of probation without first ordering an updated presentence investigation report. The court revoked defendant’s probation and imposed a term of incarceration of 1 to 3 years following the admission by defendant that he was convicted of two crimes in Clinton County while serving his term of probation. “Although CPL 390.20 (1) requires a presentence investigation report when a sentence is imposed upon a felony conviction, where, as here, the court is fully familiar .with any changes in defendant’s status, conduct or condition since the original report was prepared, an updated report is not required” (People Reaves, 216 AD2d 945, lv denied 86 NY2d 801). Moreover, defendant did not request an updated report (see, People v Shattuck, 214 AD2d 1026, lv denied 86 NY2d 740). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Cattaraugus County Court, Himelein, J.— Violation of Probation.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Lawton, JJ.